Citation Nr: 1402126	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for herniated nucleus pulposus lumbosacral spine (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an increased rating.


FINDINGS OF FACT

The Veteran has severe pain and limitation of motion in the thoracolumbar spine, as well as ankylosis and almost constant incapacitating episodes; however, there is no showing of anklylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in September 2009 providing him notice before adjudication of his claim, which complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  In so doing, the VA satisfied its duty to notify the Veteran.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for his back in October 2009 and January 2012.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they are inadequate.  The claims file also includes private treatment records.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disabilities of the low back are rated under 38 C.F.R. §  4.71a for the musculoskeletal system.  Throughout the rating period on appeal, the Veteran has been rated under Diagnostic Code 5243 for intervertebral disc syndrome with incapacitating episodes.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32  (2011).

As discussed below, the Board finds that the Veteran's low back disability does not warrant a rating in excess of 60 percent.  See 38 C.F.R. § 4.71a.

The Veteran is competent to provide evidence of symptoms observable by his senses.  However, he is not competent to diagnose conditions of the low back and spine, as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The Board also finds the Veteran credible to report his symptoms as the statements he provided are consistent with medical evidence of record.

The currently assigned 60 percent rating is the highest rating available under Diagnostic Code 5243 for intervertebral disc syndrome with incapacitating episodes.  The Veteran has severe pain and severe limitation of motion in his low back.  See VA Examination October 2009.  He has been diagnosed with psoriatic spondyloarthropathy and anklyosing spodylitis.  See VA Examination January 2012; Private Records Dr. CLS April 2010.  He could not complete the range of motion tests because of severe pain.  See  VA Examination October 2009, VA Examination January 2012.  The Veteran is unable to walk or do household activities and stays in bed most of the day.  See Notice of Disagreement July 2010, VA Examination October 2009, VA Examination January 2012.  He uses a wheel chair to move around and crutches to go short distances.  See id.  The 60 percent rating contemplates pain and pain from use in compliance with the regulations and Deluca.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  All of these symptoms provide for the maximum, 60 percent rating for intervertebral disc syndrome with incapacitating episodes.

In order to achieve the next-higher 100 percent evaluation under the general rating formula for diseases and injuries of the spine, the evidence would need to show unfavorable ankylosis of the entire spine.  See 38 C.F.R. 4.71a.  As discussed, the Veteran has ankylosis in his low back.  Specifically, he has fused vertebrae from L3 to S1.  See  VA Treatment February 2011.  However, there is no evidence that the Veteran has ankylosis in the upper back, or cervical spine.  To the contrary, VA and private records show diagnoses and treatment generally to the thoracic and lumbar spine only.  In a February 2011 surgical procedure, an electrode was implanted in the Veteran's back from the thoracic level 7 to thoracic level 12, but not in the upper back.  See VA Treatment February 2012.  Dr. CLS noted that the Veteran has spondyloarthropathy in the cervical, thoracic, and lumbar spine.  See Private Treatment April 2010.  Spondyloarthropathy is a general term for a disease of the joints of the spine.  See Dorland's Illustrated Medical Dictionary, 32nd Edition (2012).  This evidence shows that the Veteran may have joint disease in his cervical spine, but as noted, there is no evidence of ankylosis of his cervical spine.  Based on the evidence of record, the Veteran does not have ankylosis of the entire spine and is not entitled to a 100 percent rating.        

Additionally, the Veteran does not have any associated neurologic abnormalities such as paralysis, bowel, or bladder impairment that could be rated separately.  See VA Examination January 2012.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's low back disability are fully contemplated by the schedular rating criteria and considerations of functional loss and pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address incapacitating episodes, loss of range of motion, and pain.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

The Board notes that the Veteran's low back disability prevents him from working, and he has been awarded total disability based on individual unemployability.  

In summary, the preponderance of the evidence is against an increased rating in excess of 60 percent for the Veteran's low back disability, and thus the benefit of the doubt doctrine is inapplicable.  See 38 C.F.R. §§ 4.3, 4.71a.  Additionally, the Veteran has had generally the same symptoms and level of disability throughout the period on appeal such that staged ratings are not necessary.  Hart, 21 Vet. App. at 509-10.


ORDER

A rating in excess of 60 percent for a low back disability is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


